UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6190



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL HINES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-90-9, CA-97-293-3)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Wagner, WAGNER & WAGNER, Richmond, Virginia, for Ap-
pellant. Stephen Wiley Miller, OFFICE OF THE UNITED STATES ATTOR-
NEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hines seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Hines, Nos. CR-90-9; CA-97-293-3

(E.D. Va. Nov. 30, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2